Order
PER CURIAM.
Appellant, Gary Bagley, appeals from the trial court’s grant of summary judgment to Prudential Property and Casualty Insurance Co. and Prudential Insurance Co. of America (hereinafter collectively referred to as “Prudential”) on the issue of stacking the underinsured motorist coverages in Appellant’s automobile insurance policy. Appellant claims that ambiguities in the language of the policy should be construed against Prudential and that the policy should be interpreted to allow the stacking of underinsured motorist coverages. Prudential cross-appeals from the trial court’s grant of summary judgment to Appellant on the issue of the limit of Prudential’s liability for bodily injury pursuant to the underinsured motorist section of the policy. Prudential argues that the court erred in finding that the “per accident” limit applies to Appellant’s underinsured motorist claim, rather than the “per person” limit.
We affirm the trial court’s grant of summary judgment to Prudential on the anti-stacking issue and its grant of summary judgment to Appellant on the issue of the limit of underinsured motorist coverage. Rule 84.16(b).